409 U.S. 33 (1972)
CALIFORNIA
v.
KRIVDA ET AL.
No. 71-651.
Supreme Court of United States.
Argued October 10, 1972.
Decided October 24, 1972.
CERTIORARI TO THE SUPREME COURT OF CALIFORNIA.
Russell Iungerich, Deputy Attorney General of California, argued the cause for petitioner. With him on the briefs were Evelle J. Younger, Attorney General, Edward A. Hinz, Jr., Chief Assistant Attorney General, William E. James and S. Clark Moore, Assistant Attorneys General, and William R. Pounders, Deputy Attorney General, joined by John D. LaBelle for the State of Connecticut and by the following Attorneys General: William J. Baxley of Alabama, Gary K. Nelson of Arizona, Ray Thornton of Arkansas, Duke W. Dunbar of Colorado, W. Laird Stabler, Jr., of Delaware, Robert L. Shevin of Florida, Arthur K. Bolton of Georgia, George Pai of Hawaii, W. Anthony Park of Idaho, Theodore L. Sendak of Indiana, Richard C. Turner of Iowa, Jack P. F. Gremillion of Louisiana, Francis B. Burch of Maryland, A. F. Summer of Mississippi, Robert L. Woodahl of Montana, Clarence A. H. Meyer of Nebraska, Robert List of Nevada, Warren B. Rudman of New Hampshire, George F. Kugler, Jr., of New Jersey, Louis J. Lefkowitz of New York, Helgi Johanneson of North Dakota, William J. Brown of Ohio, J. Shane Creamer of Pennsylvania, Richard J. Israel of Rhode Island, Daniel R. McLeod of South Carolina, Gordon Myland of South Dakota, David M. Pack of Tennessee, Crawford C. *34 Martin of Texas, Vernon B. Romney of Utah, James M. Jeffords of Vermont, Andrew P. Miller of Virginia, Ronald H. Tonkin of the Virgin Islands, Slade Gorton of Washington, Robert W. Warren of Wisconsin, and Clarence A. Brimmer of Wyoming.
Roger S. Hanson, by appointment of the Court, 406 U.S. 904, argued the cause for respondents. With him on the brief was George R. Milman.
Briefs of amici curiae were filed by William J. Scott, Attorney General, and James B. Zagel, Assistant Attorney General, for the State of Illinois; by Frank G. Carrington, Jr., Alan S. Ganz, Glen Murphy, and Wayne W. Schmidt for Americans for Effective Law Enforcement, Inc., et al.; by Melvin L. Wulf, Sanford J. Rosen, Joel M. Gora, A. L. Wirin, Fred Okrand, and Lawrence R. Sperber for the American Civil Liberties Union et al.; by Sheldon Portman and Rose Elizabeth Bird for the California Public Defenders Assn.; and by Theodore A. Gottfried and Marshall J. Hartman for the National Legal Aid and Defender Assn.
PER CURIAM.
On the basis of evidence obtained in a police search of respondents' trash, respondents were charged with possession of marihuana in violation of § 11530 of the California Health & Safety Code. The Supreme Court of California affirmed the superior court's judgment of dismissal and order suppressing the evidence on the grounds that, under the circumstances of this case, respondents "had a reasonable expectation that their trash would not be rummaged through and picked over by police officers acting without a search warrant." People v. Krivda, 5 Cal. 3d 357, 366-367, 486 P.2d 1262, 1268 (1971) (en banc). We granted certiorari. 405 U.S. 1039.
*35 After briefing and argument, however, we are unable to determine whether the California Supreme Court based its holding upon the Fourth and Fourteenth Amendments to the Constitution of the United States, or upon the equivalent provision of the California Constitution, or both. In reaching its result in this case, the California court cited pertinent excerpts from its earlier decision in People v. Edwards, 71 Cal. 2d 1096, 458 P.2d 713 (1969) (en banc), which relied specifically upon both the state and federal provisions. 5 Cal. 3d, at 367, 486 P. 2d, at 1269. Thus, as in Mental Hygiene Dept. v. Kirchner, 380 U.S. 194, 196-197 (1965), "[w]hile we might speculate from the choice of words used in the opinion, and the authorities cited by the court, which provision was the basis for the judgment of the state court, we are unable to say with any degree of certainty that the judgment of the California Supreme Court was not based on an adequate and independent nonfederal ground." We therefore vacate the judgment of the Supreme Court of California and remand the cause to that court for such further proceedings as may be appropriate. Mental Hygiene Dept. v. Kirchner, supra; Minesota v. National Tea Co., 309 U.S. 551 (1940); State Tax Comm'n v. Van Cott, 306 U.S. 511 (1939). We intimate no view on the merits of the Fourth and Fourteenth Amendment issue presented.